Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered October 16, 1985, convicting him of burglary in the second degree, grand larceny in the second degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
*666Ordered that the judgment is affirmed, and the case is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contention, the complainant’s identification testimony is sufficient to support the verdict. The identification issue in this case turned upon the credibility of the complaining witness and the jury’s resolution of that issue of credibility is entitled to great weight on appeal. Upon our review of the facts, we find that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions, including his contention that the sentence imposed was excessive, are without merit or unpreserved for review. Lawrence, J. P., Eiber, Sullivan and Harwood, JJ., concur.